





CITATION:
R. v. Jackson, 2011
          ONCA 279



DATE: 20110407



DOCKET: C50950



COURT OF APPEAL FOR ONTARIO



Laskin, Sharpe and Cronk JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Marilyn Jackson



Appellant



Vincenzo

Rondinelli
,
          for the appellant



Jennifer Woollcombe, for the respondent



Heard:
April 7, 2011



On appeal from the decision of the
          Summary Conviction Appeal Court dated May 7, 2009 by Justice John R. McIsaac
          of the Superior Court of Justice, dismissing the appeal from conviction
          entered on September 29, 2008 by Justice Robert P. Main of the Ontario Court
          of Justice.



APPEAL BOOK ENDORSEMENT



[1]

On the trial judges finding that the applicant
    understood her rights, we agree that her s. 10(b) rights were not
    breached.

[2]

Even if there was a breach, we agree with the summary
    conviction appeal court judge that the results of the breathalyser tests would
    be admissible under s. 24(2) of the
Charter
.

[3]

The appeal is dismissed.


